Exhibit 10.2

FEDERAL HOME LOAN BANK OF CHICAGO

MANAGEMENT INCENTIVE COMPENSATION PLAN

 

I. PURPOSE

Members of the Bank’s Management Committee (excluding the President & CEO) are
eligible to participate in the Federal Home Loan Bank of Chicago Management
Incentive Compensation Plan (“Plan”). The purpose of the Plan is to give a
select group of management and highly compensated employees strong incentives to
make difficult decisions and to expend exceptional efforts to enhance the
financial performance of the Bank.

Incentive compensation is to be awarded by the President & CEO with approval of
the Personnel & Compensation Committee of the Board of Directors in accordance
with the terms and conditions in this Plan.

 

II. ELIGIBILITY FOR AWARD

To receive an award under the Plan, the following eligibility conditions must be
satisfied:

A. The recipient is a member of the Bank’s Management Committee (excluding the
President & CEO) during the Plan year or is a senior officer designated by the
President & CEO to participate in the Plan;

B. The recipient has defined and satisfied personal goals and other performance
expectations, as established and approved by the President & CEO, and the
recipient has achieved specific levels of job performance for the Plan year; and

C. The recipient displays, in the judgment of the President & CEO, a commitment
to the Bank as a whole and team spirit.

 

III. PLAN CRITERIA AND MAXIMUM AWARD PERCENTAGE

 

  A. Plan Criteria

The Plan criteria consist of a series of corporate goals established annually
(“Bank Criteria”) based upon the approved Business Plan for the Plan year. The
Bank Criteria will be communicated within the first three (3) months of each
Plan year and will specify:

 

1



--------------------------------------------------------------------------------

  (i) Bank Criteria description;

  (ii) Plan Year Performance Target for each of the Bank Criteria; and

  (iii) Target Value or weighting attributed to each of the Bank Criteria.

The Bank Criteria, Performance Targets and Target Values for a Plan year shall
be established by the Personnel & Compensation Committee.

 

  B. Plan Administration

The Maximum Award Percentage is calculated by calculating the actual Plan year
performance as a percent of target for each of the Bank Criteria separately,
multiplying the results for each criterion by its associated Target Value and
adding the resulting totals to calculate the Award Coefficient Factor.

The total Award Coefficient Factor is applied to the Award Formula Table to
determine the Maximum Award Percentage. The Maximum Award Percentage and the
Award Formula Table are established for each Plan year and communicated as part
of the Plan Worksheet for that Plan year.

After the Maximum Award Percentage is calculated for a Plan year, the
President & CEO shall establish an award pool for this Plan and determine the
award to be made to each recipient, in his sole discretion. Individual awards
will be approved by the Personnel & Compensation Committee of the Board of
Directors.

 

  C. Discretionary Awards

In any Plan year, the President & CEO may establish a discretionary bonus pool
which may be used to grant individual Discretionary Awards as set forth in this
Section III.C. The amount of such bonus pool shall be determined at the
discretion of the President & CEO up to a percentage of the aggregate incentive
award opportunity (base salary x Maximum Award Percentage) for all eligible
recipients in a Plan year, as approved by the Personnel & Compensation
Committee.

If the President & CEO has established a discretionary bonus pool for a Plan
year, the President & CEO shall have the authority to grant an additional
incentive award (“Discretionary Award”) to recipients who are otherwise eligible
to receive an incentive award under this Plan for the Plan year. The
determination of the recipients of a

 

2



--------------------------------------------------------------------------------

Discretionary Award and the amount of such Discretionary Award for each such
recipient shall be in the sole discretion of the President & CEO, provided that
the aggregate amount of Discretionary Awards granted in any Plan year shall not
exceed the amount of the discretionary bonus pool previously determined by the
President & CEO for such year. A Discretionary Award is made to a recipient in
addition to the incentive award made to such recipient pursuant to Section III.B
of this Plan and need not be related to the recipient’s base compensation. The
President shall not be required to distribute the full amount of any
discretionary bonus pool. All Discretionary Awards shall be deemed to be an
“award” for all purposes under this Plan.

The Personnel & Compensation Committee shall receive a report in a Plan year
where Discretionary Awards are granted.

 

IV. FORM OF PAYMENT

Payment shall be 100% in cash.

 

  A. Cash

The cash portion of any award is payable after year-end results are reported and
Personnel & Compensation Committee approval.

 

  B. Payment Deferral

An award recipient may elect to defer the receipt of all or any amount of any
award under the Plan and to have such amount applied to the purchase of
Performance Units under the Federal Home Loan Bank of Chicago Long-Term
Incentive Compensation Plan. Election of such deferral shall be subject to the
following rules:

 

  (i) An election to defer all or any portion of an award that may be made
pursuant to Section III.B of this Plan must be made no later than June 30 of
each Plan year; and

  (ii) An election to defer all or any portion of a discretionary award that may
be made pursuant to Section III.C of this Plan must be made prior to January 1
of the Plan year in question; provided, however, that with respect to the 2007
Plan year only, a deferral election with respect to a discretionary award that
may be made pursuant to Section III.C for the 2007 Plan year must be made no
later than June 1, 2007.

 

3



--------------------------------------------------------------------------------

V. MISCELLANEOUS

Base pay may be adjusted annually by merit increases, but is not affected by any
incentive award.

The Bank shall during each plan year give the Personnel & Compensation Committee
a mid-year status report on progress toward performance targets established
hereunder.

The Plan shall be maintained in accordance with and is subject to Federal
Housing Finance Board regulations and policies.

 

VI. OTHER TERMS AND CONDITIONS

 

  A. Discretionary Authority.

The Bank, with the approval of the Personnel & Compensation Committee, may make
adjustments in the criteria established herein for any award period whether
before or after the end of the award period and, to the extent it deems
appropriate in its sole discretion which shall be conclusive and binding upon
all parties concerned, make awards or adjust awards to compensate for or reflect
any significant changes which may have occurred during the award period which
alter the basis upon which such performance targets were determined or
otherwise. The Bank, with the approval of the Personnel & Compensation
Committee, may, in its discretion, make additional awards in such amounts as it
deems appropriate in consideration of extraordinary performance by the Bank.

 

  B. Other Conditions.

 

  (1) No person shall have any claim to be granted an award under the Plan and
there is no obligation for uniformity of treatment of eligible employees under
the Plan. Except as otherwise required by law, awards under the Plan may not be
assigned.

 

  (2) Neither the Plan nor any action taken hereunder shall be construed as
giving to any employee the right to be retained in the employ of the Bank.

 

  (3) The Bank shall have the right to deduct from any award to be paid under
the Plan any Federal, state or local taxes required by law to be withheld with
respect to such payment.

 

4



--------------------------------------------------------------------------------

  (4) No award shall be paid to an employee for the current plan year if such
employee’s employment ceases prior to the end of the plan year, whether by
resignation, termination or otherwise.

 

  (5) Any award hereunder may be reduced pro rata in the event that an award
recipient (i) commences employment with the Bank during the calendar year or
(ii) is absent from the Bank (other than regular vacation) during the calendar
year whether through approved leave or otherwise, including but not limited to:
short or long term disability, leave under the Family and Medical Leave Act, a
personal leave of absence or military leave.

 

  C. Plan Administration

 

  (1) The Bank shall have full power to administer and interpret the Plan and to
establish rules for its administration. The levels of financial and individual
performance, established pursuant to this Plan, achieved for each award period
shall be conclusively determined by the Bank. The determination of financial
performance achieved for any award period may, but need not, be adjusted to
reflect extraordinary financial items and adjustments or restatements of the
financial statements, in the discretion of the Bank. Any such determination
shall not be affected by subsequent adjustments or restatements. Any
determinations or actions required or permitted to be made by the Bank may be
made by the President & CEO. The Bank and President & CEO of the Bank in making
any determinations under or referred to in the Plan shall be entitled to rely on
opinions, reports or statements of officers or employees of the Bank and of
counsel, public accountants and other professional or expert persons.

 

  (2) The Plan shall be governed by applicable Federal law.

 

  (3) This Plan supersedes any prior Management Incentive Compensation Plan for
the plan year commencing on January 1, 2007.

 

  D. Modification or Termination of Plan.

The Bank may modify or terminate the Plan at any time to be effective at such
date as the Bank may determine. A modification may affect present and future
awards and eligible employees.

 

5



--------------------------------------------------------------------------------

  E. Effective Date.

The Plan shall be effective May 1, 2007.

 

 

APPROVED BY THE BOARD OF

DIRECTORS ON THE 24TH

DAY OF APRIL, 2007.

 

 

/s/    Peter E. Gutzmer            

Its Corporate Secretary

 

6